Citation Nr: 1732229	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  14-19 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an eye disorder.


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 to December 1950 and from July 1952 to July 1955.  The Veteran was awarded the Korean Service Medal with three bronze stars and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim and to afford the Veteran every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran underwent VA examinations in January 2013 and January 2017.  Neither examiner considered or addressed the Veteran's contentions of an April 1953 in-service trauma, blurring of vision, excessive tearing and decreased night vision.  See May 2011 Correspondence; July 2013 Correspondence; July 2013 STRs, pp. 61.  On remand, the AOJ should obtain an addendum opinion that adequately addresses the Veteran's contentions in relation to each of his diagnosed eye conditions.  The addendum opinion should also offer an opinion on whether the change in the Veteran's vision (20/20 in both eyes in July 1952 to 20/40 in the left eye and 20/30 in the right eye in July 1954) is etiologically related to the Veteran's current eye condition. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated treatment records, to include any records from the Phoenix VA Medical Center, from March 2017 to the present and associate them with the claims file or virtual record.

2. After all outstanding records have been associated with the claims file, obtain an addendum opinion that addresses whether the Veteran's eye condition is etiologically related to his service.  If deemed necessary by the examiner, afford the Veteran a new VA examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should clearly state all diagnosed eye conditions, including, but not limited to, macular degeneration, pseudophakia, cataracts and posterior vitreous detachment.  For each eye condition, the examiner should offer comments and an opinion on whether it is at least as likely as not (a 50 percent probability or higher) that any eye condition had its clinical onset during, or is otherwise related to, the Veteran's active duty service.  In formulating such opinions, the examiner should consider the change in the Veteran's vision during service (20/20 in both eyes in July 1952 to 20/40 in the left eye and 20/30 in the right eye in July 1954) and whether any eye condition is related to this change.  A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered and addressed.  Specifically, the examiner must address the Veteran's contentions of being injured in April 1953 and experiencing blurriness, excessive tearing and decreased vision following his release from the hospital.  If the examiner rejects any of the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

